Murphy, J.;
Dempsey, J., and Smith, J., concur (Judge Smith basing his concurrence on grounds stated in a separate opinion).
The court below erred in vacating the judgment by default absolutely. . If that judgment was improperly obtained the court below should have suspended the same until it has been adjudged that there is a valid defense to the action. 24 O. S., 625; 46 O S., 639.
The scope of Mr. Tugman’s employment was' broad enough to justify him in entering an appearance for his client and consenting to the amendment to the petition. Therefore we find no irregularity in obtaining the judgment and no other reason why the judgment should have been vacated or suspended.
The judgment is, therefore, reversed.